Citation Nr: 1607476	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-13 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to a higher initial rating for headaches, currently rated as noncompensably disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and December 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The original issue in this case was whether an increased rating was warranted for a traumatic brain injury (TBI), specifically, cerebral concussion with headaches.  In April 2015, the Board issued a decision in which it granted an increased rating (to 70 percent) for the Veteran's TBI.  It also granted a separate, noncompensable rating for headaches.  In October 2015, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated that part of Board's decision regarding headaches.  The 70 percent rating for the Veteran's TBI remained intact.    

The Board recognizes that the Veteran testified at Board hearings in January 2011 and April 2013.  A transcript of each hearing is associated with the Veteran's claims folder.  In both hearings, he was asked if he had headaches (in conjunction with his TBI), and in both cases he responded that he did indeed experience headaches.  However, the Veteran did not testify regarding the severity or frequency of the headaches.  Consequently, the hearings contain no testimony germane to the issue of entitlement to an increased rating for headaches.  

The Veteran, in his VA examinations, has stated that he could not work due to his service-connected disabilities.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.


FINDINGS OF FACT

1.  The Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  They are not productive of severe economic inadaptability.

2.  The Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 30 percent, for the Veteran's service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 8100 (2015).

2.  The criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In October 2005 and October 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in August 2009, June 2011, and October 2013, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected headaches have been rated under the provisions of Diagnostic Code 8100.  Under Diagnostic Code 8100, which addresses migraines, a noncompensable evaluation is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month of the last several months.  Finally, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran underwent a VA examination in August 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported headaches that occurred 2-3 times per week.  They were located in the left temple and were described as a sharp, throbbing pain.  Blurred vision, photophobia, and phonophobia were associated with the headaches, as well as intermittent nausea (no vomiting).  The severity of the headaches was described as 10/10.  He reported that he would take acetylsalicylic acid (two tablets) as needed for the pain.  He would also need to lie down for approximately 2-3 hours for the headaches to decrease in severity (to a 5/10).  He stated that they resembled migraine headaches.  

The Veteran underwent a June 2011 VA examination in conjunction with his TBI claim.  The examiner reviewed the claims file in conjunction with the examination.  He stated that he was unable to find employment due to his seizure disorder and the fact that he can no longer drive as a result of this disorder.  The Veteran reported that his headaches were located in the frontal region of his head, and occurred every other day.  The examiner noted that the Veteran was very vague about the aura.  The Veteran further reported to experience dizziness, but did not address whether he had vertigo or not.  The examiner noted that the Veteran had daily mild to moderate headaches.  

The Veteran underwent another VA examination in October 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported headaches and periods of lightheadedness with a sudden change in position that he felt was related to some of his medication.  He reported that impaired memory and concentration, seizures, and frequent headaches limit his activity.  He reported that the headaches were not like a migraine.  He stated that he was getting headaches more frequently (now twice per week as opposed to twice per month).  They could occur after seizures and have been resolved with rest and sometimes required Motrin (200 mg.) for relief.  The headaches were described as pulsating or throbbing, with pain on both sides of the head.  They were associated with sensitivity to light and to sound.  The Veteran was found not to have prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  The examiner noted that the Veteran's condition did not impact his ability to work. The examiner noted that the headaches caused mild functional impairment when symptomatic.  

Analysis

The Board notes that the criteria for evaluating headaches are largely dependent on the frequency of the headaches and the severity of the headaches.  Insofar as headaches are a subjective symptom, rating the disability is somewhat dependent on the reports of the Veteran and the credibility of these reports.  

With regard to the severity of the headaches, the Veteran has reported that they occurred every 2-3 days (August 2009); every other day (June 2011), and twice per week (October 2013).  The Board finds the Veteran to be both competent and credible in reporting these symptoms.  The frequency of the headaches could aptly be evaluated by any of the rating criteria (50 percent, 30 percent, or 10 percent).  Therefore, the severity of the headaches becomes the determining factor in assessing the most applicable rating.

The Board notes that the criteria for evaluating headaches hinges on the frequency of "characteristic prostrating attacks."  Here, the Board observes in reference to the rating criteria, that according to Webster's 9th New Collegiate Dictionary 946 (1985), "prostration" is defined as complete physical or mental exhaustion.  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Board acknowledges that the June 2011 VA examiner characterized the Veteran's headaches as daily and "mild to moderate;" and that the October 2013 VA examiner stated that they cause "mild functional impairment when symptomatic."  However, the Board notes that these findings are in stark contrast to the reports of the Veteran.  As early as the June 2009 VA examination, he reported that the severity of the headaches was 10/10.  Moreover, he stated that he would need to lie down for 2-3 hours for the headaches to decrease in severity.  Even after rest, the headaches would only decrease in severity to 5/10.  He described the headaches as sharp and throbbing; and they were associated with blurred vision, photophobia, phonophobia and intermittent nausea.  Likewise, in October 2013, the Veteran described the headaches as pulsating and throbbing, with pain on both sides of the head.  Once again, they were associated with associated with sensitivity to light and to sound.  Additionally, the Veteran noted that the headaches resolved after rest and Motrin.

The Board finds that headaches that are rated 10/10 by the Veteran, which are associated with blurred vision, photophobia, phonophobia, and intermittent nausea, and which require rest to alleviate, constitute "prostrating" headaches.  

Given that the Veteran experiences characteristic prostrating attacks occurring on an average of once a month of the last several months, the Board finds that a rating of 30 percent, but no higher, is warranted for the Veteran's headaches.

The Board notes that in order to warrant a rating in excess of 30 percent, the headaches must not only be very frequent, but must also consist of completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  As will be discussed below, the Veteran's service connected disabilities appear to result in severe economic inadaptability.  However, there is little to no evidence that the headaches alone result in severe economic inadaptability.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 30 percent for headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of prostrating attacks of pain, blurred vision, photophobia, and phonophobia. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for a TBI, evaluated as 70 percent disabling; a seizure disorder, evaluated as 40 percent disabling; headaches, evaluated as 30 percent disabling; residuals of fractured cheekbones with left eye tear duct blockage, evaluated as 10 percent disabling; multiple damaged/chipped/missing teeth, evaluated as 0 percent disabling; and residuals of a fractured jaw, evaluated as 0 percent disabling.  His combined rating is therefore 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board finds that, in giving the Veteran the benefit of the doubt, that the evidence is at least in equipoise.

As noted above, the Veteran has reported frequent headaches that require rest in order to be alleviated.  Additionally, his TBI symptoms include moderate impairment of memory, attention, concentration or executive functioning.  Additionally, the August 2009 VA examiner opined that the Veteran was unemployable due to residuals of his TBI with memory loss and seizure activities.  She further noted that the Veteran cannot drive due to grand mal seizures.  

The Board finds that, based on the symptoms reported by the Veteran, and the opinion of the August 2009 VA examiner, that a TDIU is warranted.  


ORDER

Entitlement to a rating of 30 percent, but not greater, for headaches, is granted.

Entitlement to a TDIU is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


